OPINION OF COURT.
The following is taken, verbatim, from the opinion.
BY THE COURT.
Assuming that the language purpoiting to have been used was in fact used, does it constitute _ a contract enforcible at law? We do not think so, and we further think that if it were a contract enforcible at law, or even in equity, that a suit, after death, such as is set up in said petition, would not be maintainable.
Secondly assuming that the suit is maintainable,- does the record evidence here show that a contract such as is set up in the petition was entered into? Witnesses, on behalf of defendant in error testified that said decedent, in her lifetime, was heard to say that she was willing that defendant in error should have and that she intended that he should have her personal estate after her death. This de'elar'ation seems to have been made by decedent in response to some little quizzing into her private affa’rs by such witnesses, but the response was simply the declaiation of a future intention. At no time does any Witness testify that she said she had entered into an agreement to do this. As we read the record, there is an entire absence of testimony tending to sustain the allegation that :any such agreement as is pleaded was made, or .entered ■'nto between said .parties, and we are ther.e-foie of the opinion that said nlotion to direct a verdict for plaintiff in eiror should have h'rn sustained, and for a failure to do .so, we tRink the court-committed .the error for which/ the ■ judgment in said casé should bé'’fevérséd" and it is 'so1 ordered. •